Proceeding pursuant to CPLR article 78 to prohibit the respondents from enforcing a judgment entered against the petitioners in the Supreme Court, Richmond County, entered October 20, 1989, in the case of Sadur v Doctors Hosp. (index No. 567/87), on the grounds, inter alia, that certain deficiencies exist with respect thereto, cross motion by the respondent Amabile & Erman, P. C., inter alia, for a more definite statement of the petition, and cross motion by the respondent Bivona & Cohen, P. C., to dismiss the proceeding.
Ordered that the cross motion of Bivona & Cohen, P. C., is granted; and it is further,
Ordered that the cross motion of Amabile & Erman, P. C., is dismissed as academic; and it is further,
Adjudged that the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of prohibition does not properly lie under the instant circumstances in view of the apparent lack of merit of the petitioners’ contentions and the availability of an adequate remedy at law (see, Matter of Lipari v Owens, 70 NY2d 731; Matter of Molea v Marasco, 64 NY2d 718). Brown, J. P., Lawrence, Kooper and Harwood, JJ., concur.